DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In reply to the rejection of record, the claim objections and the rejection under 35 USC § 112, has been overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 15, 17, 19, 23, 25, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (USPgPub 2009/0117658), Schwamberger et al.
(USPgPub 2010/0111985), Shen et al. (International Journal of Nanomedicine. 2017; 12: 5443-
560), Shim et al. (BMC Immunology. 2010; 11: 65), Jaimes et al. Journal of Molecular Biology. 1 May 2020; 432: 3309-3325), and Curiel et al. (Human Gene Therapy. 1992; 31: 147-154). All
references of record.
	In reply to the rejection of record, applicant points out that the instant claims 1, 23, and 48 have been amended to require that the intended use of the intradermal administration of the vaccine is intended for a human subject. Applicant argues that the combination of references of record would not have provided the ordinary artisan a reasonable expectation of success for preparing the instant vaccine because nucleic acid vaccines are an emerging technology. Applicant points to paragraph [0011] of the instant disclosure, which states less than 1% of cells 
	Applicant’s arguments and a review of the claim amendments have been fully considered, but are found unpersuasive.  
	Regarding the newly presented limitation, paragraph [0019], “Formulation” heading paragraph [0056], and “Therapeutic Methods” encompassing paragraphs [0059 and 0061-0066] of Wagner et al. teach intradermal vaccine administration is delivered to a “patient”.  Since Wagner et al. do not describe veterinary procedures or list animals, the patient of interest in Wagner et al., encompasses humans, as evidenced by the presence of humanized antibody attachments in paragraphs [0048 and 0049].  These teachings satisfy the human subject instantly required in amended claims 1, 23, and 48. 
	Wagner et al. teach (i) a yeast cell wall particle (zyosan) as a base particle (paragraph [0007, 0012, 0019, 0026]), as required by instant claims 1, 23, and 48; (ii) a non-replicative and non-infectious adenovirus as a lysosome- evading component attached to the yeast cell wall base particle, see paragraphs [0009, 0038,0043], as required by instant claims 3, 4, and 25; and (iii) a nucleic acid encoding an immunogenic peptide derived from a virus is also attached to the YCWP, see paragraphs [0030-0032, 0042, 0047], as required by instant claim 11.
	Wagner et al. teach that this composition is used in vaccine applications, see paragraphs
[0024, 0032, 0058, and 0060-0063] and is administered intradermally, see paragraph [0059], as
required by instant claims 1, 23, and 52. Wagner et al. also teach that the lysosome-evading
component is a protein, such as an adenovirus penton protein, see paragraphs [0011, 0040, and
0046,], as required by instant claims 8 and 9. The nucleic acid encoding an immunogenic peptide
of component (ii) is comprised within an expression vector, see paragraphs [0030, 0033] of

component (adenovirus) attached to the yeast cell wall (base) particle by an antibody or a
succinimidyl 3-(2-pyridyldithio) propionate) (SPDP) -modified yeast cell wall particle, see
Example 1, paragraphs [0068-0074], as required by instant claims 17 and 19. Also see claims 1,
4,7, 8, 11-15, 19, 25, 28, 34, 35, 39-42, 46, and 52 of Wagner et al.
	Wagner et al. do not teach a polyethyleneimine (PEI)-modified yeast cell wall (base particle, as required by instant claims 1, 23, and 48.
	In paragraph [0051], Schwamberger et al. also teach direct administration into a patient. Since Schwamberger et al. do not describe veterinary procedures or list animals, the patient of interest in Schwamberger et al., incudes a human, as required by instant claims 1, 23, and 48. Schwamberger et al. teach a polyethyleneimine (PEI)-modified yeast cell wall (base)
particle, see claims 1, 3, 4, 14, 16, and 17.
	In the second sentence of the “Introduction” of Shen et al., it states:
Polyethyleneimine (PEI), as a kind of cationic polymer, has been extensively applied as a nucleotide delivery reagent for decades.
	One of ordinary skill in the art prior to the effective filing date would have been
motivated to have used the polyethyleneimine (PEI) of Schwamberger et al. to attach the non-
replicative, non-infectious adenovirus and/or the nucleic acid encoding the immunogenic viral
peptide indirectly attached to the modified yeast cell wall particle (YCWP) of Wagner et al.
because PEI is an adjuvant and improves vaccine efficiency when attached to nanoparticles and
Microparticles. See the “Introduction”, “Broad applications of PEI’, “Intracellular process of
PEI/ modified PEI as adjuvants”, “Antigen presentation of PEI-based vaccines’, “Effect of
surface properties”... on page 5448, “Progress of the in vive applications”... on page 5443, Tables
1 and 2, and Figures 2, 4 and 8 of Shen et al. One of ordinary skill in the art prior to the effective

propionate) (SPDP) of Wagner et al. to modify a yeast cell wall (base) particle to install a
disulfide bond between the yeast cell wall and a polypeptide component to allow proper
attachment, see paragraph [0041] of Schwamberger et al. and paragraph [0075] of Wagner et al.
	One of ordinary skill in the art prior to the effective filing date would have had a
reasonable expectation of success for using the polyethyleneimine (PEI) of Schwamberger et al.,
the succinimidyl 3-(2- pyridyldithio) propionate) (SPDP), and the antibody of Wagner et al. to
modify a yeast cell wall (base) particle because both references describe a composition comprising components (i), (ii), and (iii), see the teachings of Wagner et al. supra and the phagocytizable-particle (zymosan) of claims 1 and 3 corresponding to (i): a lysosome-evading
component attached to the base particle, paragraphs [0026-0033] corresponding to (ii); and (iii)
an immunogenic peptide, paragraphs [0019 and 0021] of Schwamberger et al.
	Wagner et al., Schwamberger et al., and Shen et al. do not teach the nucleic acid
component encoding a SARS CoV-2 spike protein or immunogenic fragment thereof, as required
by instant claims 1, 15, 23, and 48.
	Shim et al. teach intranasal immunization with a plasmid DNA encoding the SARS spike protein that elicits specific humoral and mucosal immune responses, see the title, abstract, and Figures 2 and 4. Jaimes et al. show that the percent identity between the SARS-CoV and SARS-CoV-2 spike proteins is 76%, see Figure la. Therefore, the SARS spike protein encoded by the plasmid of Shim et al. is an immunogenic fragment of the SARS-CoV-2 spike protein, as
instantly required since the percent identity required by the instant immunogenic fragment range
encompasses “about 50%, about 55%, about 60%, about 65%, about 70%, about 75%” in instant
paragraph [0069].

motivated to have expressed the SARS spike protein of Shim et al. as component (ii) of the PEI-
surface-modified YCWP of Wagner et al., Schwamberger et al., and Shen et al., to induce an
immune response against the SARS spike protein encoded from the DNA sequence.
	One of ordinary skill in the art prior to the effective filing date would have had further
motivation to express the SARS spike protein of Shim et al. as component (ii) of the PEI-
surface-modified YCWP of Wagner et al., Schwamberger et al., and Shen et al. because Curiel et
al. specifically teach benefits of external expression of foreign proteins from a plasmid, such as
the ability to increase the size of the heterologous DNA expressed, transcription independence from viral machinery, and minimizing safety hazards, see the abstract and “Discussion” sections.
One of ordinary skill in the art prior to the effective filing date would have had a reasonable
expectation of success for expressing the DNA encoding the SARS spike protein of Shim et al.
as component (ii) of the PEI-surface-modified YCWP of Wagner et al., Schwamberger et al., and
Shen et al., because Wagner et al. specifically teach attaching a nucleic acid encoding an
immunogenic peptide derived from a virus as component to the YCWP, see paragraphs [0017,
0030-0032, 0042, and 0047]. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for eliciting an immunogenic response in a human patient upon intradermal administration of the DNA encoding the immunogenic fragment of the SARS-CoV-2 spike protein, taught by Shim et al. and Jaimes et al., as component (ii) of the PEI-surface-modified YCWP of Wagner et al., Schwamberger et al., and Shen et al. because:
	1) Wagner et al. teach that modified YCWP composition comprising component (ii) is
	used in vaccine applications, see paragraphs [0024, 0032, 0058, and 0060-0063] and

2) In paragraph [0051], Schwamberger et al. also teach direct administration to a (human) patient;
3) Shim et al. teach intranasal immunization with a plasmid DNA encoding the SARS
spike protein that elicits specific humoral and mucosal immune responses, see the title, abstract, and Figures 2 and 4; and
4) Jaimes et al. show that the percent identity between the SARS-CoV and SARS-CoV-2 spike proteins is 76%, see Figure la.
	Therefore, expression of the immunogenic fragment of the SARS-CoV-2 spike protein, taught by Shim et al. and Jaimes et al. as component (ii) of the PEI-surface-modified YCWP of Wagner et al., Schwamberger et al., and Shen et al. would have induced the requisite immunogenic response because the SARS spike protein encoded by the plasmid of
Shim et al. elicits specific humoral and mucosal immune responses. A reasonable
expectation of success for inducing the requisite immunogenic response in a human against the immunogenic fragment of the SARS-CoV-2 spike protein, taught by Shim et al. and Jaimes et al. as component (ii) of the PEI-surface-modified YCWP of Wagner et al., Schwamberger et al., and Shen et al., as instantly required, would have been expected by the skilled artisan prior to the
effective filing date.  
	The Federal Circuit has iterated that therapeutic utility sufficient under patent laws is not to be confused with the requirements of the FDA with regard to safety and efficacy of drugs marketed in the United States. There is no law requiring human clinical trials to support a reasonable expectation of success under 35 USC § 103. Rather, analysis of art prior to the 
	In the instant case, the rejection of record comprises all of the components required to satisfy determining obviousness under 35 U.S.C. § 103, discussed in MPEP §§ 2141-2144. The instant rejection satisfies factual inquiries of Graham v. John Deere Co., 383 US. 1, 148 USPQ 459 (1966) and provides appropriate supporting rationale in view of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). For these reasons, the instant claims would have been prima facie obvious to one of ordinary skill prior to the effective filing date, absent evidence to the contrary.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al.,
Schwamberger et al., Shen et al., Shim et al., Jaimes et al., and Curiel et al. as applied to claims
1, 3, 4, 8-10, 15, 17, 19, 23, 25, 48, and 52  above, and further in view of Hanon et al. (USPgPub
2010/0260797, of record).
	Applicant did not argue this rejection separately. Reasoning supporting this rejection is maintained for reasons of record. 
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al.,
Schwamberger et al., Shen et al., Shim et al., Jaimes et al., and Curiel et al. as applied to claims
1, 3, 4, 8-10, 15, 17, 19, 23, 25, 48, and 52  above, and further in view of Bangera et al.

	Applicant did not argue this rejection separately. Reasoning supporting this rejection is maintained for reasons of record. 
	Claims 24 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., Schwamberger et al., Shen et al., Shim et al., Jaimes et al., and Curiel et al. as applied to
claims 1, 3, 4, 8-10, 15, 17, 19, 23, 25, 48, and 52 above, and further in view of Wadsworth et al.
(WO 00/11202, of record).
	Applicant did not argue this rejection separately. Reasoning supporting this rejection is maintained for reasons of record. 
	Claims 27 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., Schwamberger et al., Shen et al., Shim et al., Jaimes et al., and Curiel et al. as applied to
1, 3, 4, 8-10, 15, 17, 19, 23, 25, 48, and 52 above, and further in view of Wadsworth et al. (WO 00/11202, of record).
	Applicant did not argue this rejection separately. Reasoning supporting this rejection is maintained for reasons of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648